422 F.2d 873
John ROBINSON, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 24229.
United States Court of Appeals, Ninth Circuit.
March 4, 1970.
As Amended on Denial of Rehearing March 30, 1970.

Appeal from the Decision of the Tax Court of the United States.
Willard D. Horwich, Beverly Hills, Cal., for appellant.
Johnnie M. Walters, Asst. Atty. Gen., Dept of Justice, Washington, D. C., K. Martin Worthy, Chief Counsel, IRS, Washington, D. C., for appellee.
Before TUTTLE,* BARNES and KILKENNY, Circuit Judges.
PER CURIAM:


1
This appeal presents issues that are largely factual. We affirm the decision of the Tax Court generally (51 T.C. 520) subject to the next paragraph below. As to the validity of Treasury Regulation 1.274-5(c) (2), see Sanford v. Commissioner, 412 F.2d 201, 202 (2d Cir. 1969), cert. denied, 396 U.S. 841, 90 S.Ct. 104, 24 L.Ed.2d 92.


2
The decision of the Tax Court is vacated and the matter is remanded to it solely for a recomputation of appellant's deficiency in view of appellee's concession (Appellee's Brief, p. 35, n. 14) that certain expenses were inadvertently overlooked in computing appellant's household expenses for the years 1961 and 1962.



Notes:


*
 Hon. Elbert P. Tuttle, Senior United States Circuit Judge, Atlanta, Georgia, sitting by designation